Montgomery, Judge.
Article Y. section 3 and paragraph 3 of the Constitution gives the Court authority to render judgment, without the verdict of a jury in all civil cases founded on contract, where an issuable defense is not filed on oath. Section 13 of the same article provides that the right of trial by jury, except where it is otherwise provided in this Constitution, shall remain inviolate. Before the Constitution, cases like the present in the Superior Court were tried by jury. That mode of trial must “remain inviolate/7 except where “an issuable defense is not filed on oath.77
Judgment reversed.